FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                          May 7, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                          No. 12-4130
                                                  (D.C. No. 2:11-CR-00208-TC-2)
BRENDA SEYBELS,                                              (D. Utah)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, Circuit Judge, PORFILIO, Senior Circuit Judge, and HOLMES,
Circuit Judge.


      Defendant Brenda Seybels appeals the district court’s denial of a motion to

suppress evidence relating to a large quantity of methamphetamine found in her car

after a police dog alerted to the presence of drugs during a traffic stop. Her challenge

to this ruling was preserved in a conditional guilty plea of possessing with intent to

distribute the methamphetamine. We affirm for the reasons explained below.


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                             I. LEGAL FRAMEWORK

      The basic constitutional analysis of traffic stops is well-established:

              For Fourth Amendment purposes, the legality of a traffic stop is
      assessed pursuant to the framework established in Terry v. Ohio,
      392 U.S. 1, 88 S. Ct. 1868, 20 L.Ed.2d 889 (1968). Accordingly, we
      proceed in two steps. First, we question whether the traffic stop was
      justified at its inception. Second, if the stop was justified, we determine
      whether the resulting detention was reasonably related in scope to the
      circumstances that justified the stop in the first place.

United States v. Polly, 630 F.3d 991, 997 (10th Cir. 2011) (internal quotation marks,

alterations, and additional citations omitted). The second step of the inquiry, which

will be our focus here, is driven primarily by the purpose of the initial stop:

      [T]he investigative detention usually must last no longer than is
      necessary to effectuate the purpose of the stop, and the scope of the
      detention must be carefully tailored to its underlying justification. In
      accordance with these principles, . . . a law enforcement officer
      conducting a traffic stop may generally request a driver’s license,
      registration, and other required papers, run requisite computer checks,
      and issue citations or warnings as appropriate. In addition, an officer
      may ask questions, whether or not related to the purpose of the traffic
      stop, if they do not excessively prolong the stop. However, once an
      officer returns the driver’s license and registration, the traffic stop has
      ended and questioning must cease; at that point, the driver must be free
      to leave.

United States v. Kitchell, 653 F.3d 1206, 1217 (10th Cir.) (internal quotation marks

and citations omitted), cert. denied, 132 S. Ct. 435 (2011). But “a traffic stop may be

expanded beyond its original purpose if during the initial stop the detaining officer

acquires reasonable suspicion of [other] criminal activity[.]” Id. In that regard,

      [t]o determine whether an officer has reasonable suspicion to detain
      beyond the scope of the traffic stop, we must look at the totality of the
      circumstances of each case to see whether the detaining officer has a

                                          -2-
      particularized and objective basis for suspecting legal wrongdoing.
      Although the government bears the burden of proving the
      reasonableness of an officer’s suspicion, reasonable suspicion is not,
      and is not meant to be, an onerous standard. While reasonable suspicion
      cannot be based upon a mere hunch, it also need not rise to the level
      required for probable cause. . . . Indeed, a factor may raise objectively
      reasonable suspicions even if it is not by itself proof of any illegal
      conduct and is quite consistent with innocent travel.

Id. at 1218-19 (internal quotation marks, alterations, and citations omitted).

      In applying these principles in a particular case, this court “accepts the factual

findings of the district court, and its determinations of witness credibility, unless they

are clearly erroneous.” Id. at 1215. We also view the evidence in a light most

favorable to the government. Id. at 1216 (internal quotation marks omitted).

“Ultimately, however, this court must review de novo the reasonableness of the

government’s action under the Fourth Amendment.” Id. (internal quotation marks

omitted).

                              II. THE TRAFFIC STOP

      On the afternoon of March 8, 2011, Ms. Seybels and Colene Hageman were

traveling eastbound through Utah on Interstate 70 in a Chevrolet Impala driven by

Ms. Hageman. Sergeant Steve Salas of the Utah Highway Patrol stopped the car for

speeding and for having an illegal window tint. Ms. Seybels does not challenge the

grounds for this stop; she challenges only its duration and scope.

      Sergeant Salas requested Ms. Hageman’s driver’s license and asked where the

two women were coming from. Ms. Hageman gave him her license and said they had

been to California to visit her passenger’s family. Sergeant Salas also requested the

                                          -3-
vehicle registration and proof of insurance. Ms. Seybels, the owner, said she had just

purchased the car the preceding Friday (March 4) and had not yet registered it,

explaining that she had wanted to visit her father in California. But she gave

Sergeant Salas the title and an insurance card, as well as her own driver’s license for

identification. The title and insurance card both matched the vehicle, but the title

listed Crystal Gallegos as owner. Although Ms. Gallegos had signed the back of the

title as required for a sale, purchase information including the price and buyer was

not filled in. Nor did Ms. Seybels have a bill of sale. Sergeant Salas asked her to

accompany him to his patrol car, since she would be responsible for the window-tint

violation and because he was suspicious about the title and registration.

      Sergeant Salas read through the two documents and asked Ms. Seybels about

her trip and her travelling companion. She replied that the driver was a friend she

had known for six months, but she only knew her first name. Turning to her purchase

of the car, she said she was currently unemployed but had bought the car with a tax

refund so she could visit her father, leaving for California the very next day. A

sheriff’s deputy arrived at the scene with a police dog, and Ms. Seybels allowed him

to walk the dog around the car while Sergeant Salas began writing a warning ticket

for the illegal window tint.1 As the deputy and his dog made their way up the


1
       Ms. Seybels’ permission was not required, as “[i]t is well-settled that a drug
dog’s sniff of the outside of a car is not itself a search for Fourth Amendment
purposes.” United States v. Ludwig, 641 F.3d 1243, 1250 (10th Cir. 2011) (citing
Illinois v. Caballes, 543 U.S. 405, 409 (2005)). The recent decision in Florida v.
                                                                            (continued)
                                            -4-
passenger side of the car, a Chihuahua jumped out of the passenger window and

approached them barking. The deputy picked up the Chihuahua and returned it to the

car and put his own dog away. Sergeant Salas, a narcotics canine instructor and

handler himself (with his own police dog at the scene), observed that the encounter

had distracted the deputy’s dog.

      Sergeant Salas returned to completing the warning citation for Ms. Seybels

regarding the window tinting. During this time, Ms. Seybels told him she had bought

the car on Friday to travel to California, because her father was having a birthday.

But she also said the birthday was not until the following week, and had no answer as

to why she needed to rush to California (and return after such a short visit) a week

beforehand—which was significant in that she had cited that rush to explain why she

had not registered the vehicle. Sergeant Salas also heard from dispatch, confirming

that the car was not reported stolen but was registered to Crystal Gallegos.

      We pause to note that Sergeant Salas’s actions up to this point were clearly

consistent with Fourth Amendment standards. First of all, Ms. Seybels was rightfully

detained while Sergeant Salas “was in the process of writing the warning ticket” for

the window-tint violation, and it was entirely proper to question her about her travel

plans during this interval. United States v. Villa, 589 F.3d 1334, 1339 (10th Cir.

2009). Second, the lack of a vehicle registration and the incompleteness of the title

Jardines, 2013 WL 1196577 (U.S. Mar. 26, 2013), that entry onto a home’s curtilage
to conduct a dog sniff is a search, was based on property rights not implicated in the
traffic stop context and, hence, did not undermine Caballes, see id. at *6.


                                         -5-
provided objective grounds for inquiring further about ownership of the car—which

Sergeant Salas did both by engaging Ms. Seybels in conversation and by asking

dispatch to run a stolen-vehicle check. We have repeatedly noted a “‘recurring factor

supporting a finding of reasonable suspicion . . . is the inability of a defendant to

provide proof that he is entitled to operate the vehicle he is driving.’” United States

v. Villa-Chaparro, 115 F.3d 797, 802 (10th Cir. 1997) (quoting United States v.

Gonzalez-Lerma, 14 F.3d 1479, 1484 (10th Cir. 1994)); see also United States v.

Ludwig, 641 F.3d 1243, 1249 (10th Cir. 2011).

      But Ms. Seybels contends that thereafter, once Sergeant Salas completed the

warning ticket, there was no legitimate basis for detaining and questioning her any

longer in light of the negative dog sniff and the response from dispatch indicating the

car was not stolen, yet (while he claimed to be having trouble printing the warning)

he continued to ask her questions about the purchase of the car. In particular, he

asked whether someone else had bought the car for her or helped her to buy it, which

she denied in a voice he described as very, very low or quiet. After printing the

warning and giving it to Ms. Seybels along with her license, title, and insurance card,

he asked her to remain in the patrol car while he spoke with Ms. Hageman, whom he

had said would get a verbal warning for speeding. Like Ms. Seybels, Ms. Hageman

did not appear to know the last name of her traveling companion—at least she said

she could not pronounce or spell it. In addition, some of her answers did not match

what Ms. Seybels had told Sergeant Salas, including how long the women had known


                                           -6-
each other. Sergeant Salas returned to the patrol car and, after a brief exchange,

asked Ms. Seybels for permission to search her vehicle, which she refused. He then

brought out his own dog to conduct a second drug sniff of the car. The dog alerted to

the presence of drugs, providing probable cause for a search that ultimately led to the

hidden cache of methamphetamine supporting Ms. Seybels’ conviction.

      III. REASONABLE SUSPICION FOR PROLONGED DETENTION

      Ms. Seybels argues that the stop became illegal when, having completed the

warning ticket, Sergeant Salas needed but lacked reasonable suspicion to detain her

any longer. We direct our reasonable-suspicion analysis accordingly, and thus do not

consider information gleaned by Sergeant Salas only after his further questioning of

the two suspects.

      Two major premises of Ms. Seybels’ argument are that the first dog sniff

dissipated any reasonable suspicion of drugs being in the car and the response from

dispatch dissipated any reasonable suspicion that the car was stolen. The district

court noted, however, that the probative effect of the first dog sniff was negated by

the circumstances surrounding it, while the response from dispatch, though it may

have reduced suspicions of car theft, did not dissipate suspicions that the vehicle was

conveying contraband:

      Neither of these events was determinative [of a lack of reasonable
      suspicion]. First, Sergeant Salas testified that from his training and
      experience as a dog handler, he could tell that the first dog had been
      distracted by the Chihuahua. This led him to believe that the sniff was
      not reliable [and hence did not dissipate reasonable suspicion about the
      presence of drugs]. Second, the response from dispatch did not indicate

                                         -7-
      that Ms. Seybels owned the car, only that it was registered to Crystal
      Gallegos and not reported stolen. Sergeant Salas testified that, in his
      experience, people hauling contraband are usually hired to do so and are
      usually given a car that is not registered in their names.

R. Vol. 1 at 222. These are matters of fact and credibility, and we see no basis for

rejecting them as clearly erroneous. With this understanding of the relevance and

effect of the first dog sniff and dispatch’s response regarding the status of the car, we

now consider de novo the overarching question whether “the totality of the

circumstances” show that Sergeant Salas had “a particularized and objective basis for

suspecting legal wrongdoing” when he continued to detain Ms. Seybels and her

companion for questioning and to conduct the second dog sniff of the car for drugs.

Kitchell, 653 F.3d at 1218-19 (internal quotation marks omitted).

      The district court cited a number of factors supporting reasonable suspicion.

We deem the following facts particularly probative. First, Ms. Seybels lacked

registration and proper title to the car, which as explained by Sergeant Salas is

indicative not only of potential theft but of persons hired to transport drugs. See also

Ludwig, 641 F.3d at 1249 (“[D]riving a vehicle registered to a third party who wasn’t

present . . . is a factor we have often held may indicate a stolen vehicle or drug

trafficking.” (emphasis added, internal quotation marks and alterations omitted)).

Second, Ms. Seybels did not even know the last name of her purported friend and

travelling companion, “a circumstance that quite reasonably raised . . . a suspicion

that the two [traveling companions] had not taken a vacation . . . but had come

together for a brief, illegal business [i.e., drug] transaction,” United States v. Hardy,

                                           -8-
855 F.2d 753, 758 (11th Cir. 1988). See also United States v. Sanchez, 417 F.3d 971,

976 (8th Cir. 2005) (noting “fact that [defendant] did not know [her driving

companion’s] last name even though she claimed to have known him for almost a

year” as factor supporting reasonable suspicion to support detention for drug sniff of

vehicle). Third, Ms. Seybels’ explanation of her travel itinerary was facially

implausible. See United States v. Davis, 636 F.3d 1281, 1291 (10th Cir. 2011)

(collecting cases holding that implausible travel plans, or implausible explanations

for such plans, can contribute to reasonable suspicion).

      While it is true that taken individually such facts could well be consistent with

innocent activity, we have repeatedly recognized that, considered in the totality of

relevant circumstances, “‘[a] factor may raise objectively reasonable suspicions even

if it is not by itself proof of any illegal conduct and is quite consistent with innocent

travel.’” Kitchell, 653 F.3d at 1219 (quoting United States v. White, 584 F.3d 935,

950 (10th Cir. 2009) (further quotations omitted)). “[P]olice need not rule out the

possibility of innocent conduct,” as “[r]easonable suspicion may exist even where it

might be more likely than not that the individual is not involved in any illegality.”

United States v. Guardado, 699 F.3d 1220, 1224 (10th Cir. 2012) (internal quotation

marks omitted). And “[w]hen making our assessment [of reasonable suspicion],

deference is to be accorded a law enforcement’s ability to distinguish between

innocent and suspicious actions.” United States v. Jones, 701 F.3d 1300, 1316

(10th Cir. 2012) (internal quotation marks omitted). The circumstances cited above,


                                           -9-
which collectively converge on a reasonable suspicion that Ms. Seybels was

transporting drugs, justified Sergeant Salas in further detaining her for the short time

it took to briefly question her companion and conduct the second, uninterrupted, dog

sniff around the vehicle which resulted in the discovery of drugs. Accordingly, we

conclude that her motion to suppress was properly denied.

      The judgment of the district court is affirmed.


                                                  Entered for the Court


                                                  Jerome A. Holmes
                                                  Circuit Judge




                                         - 10 -